WADDILL, Commissioner.
The appellant, Charlie C. H. Burch, is a prisoner in the Kentucky State Reformatory under two judgments of the Fayette Circuit Court and one judgment of the Bell Circuit Court. This Court denied his petition for a writ of habeas corpus in Burch v. Whaley, 311 Ky. 53, 223 S.W.2d 355.
In January, 1952, appellant filed a petition in the Bell Circuit Court for a writ of error coram nobis. It was denied, hence, this appeal.
Appellant appears here pro se, urging numerous grounds for reversal of the judgment which have been thoroughly examined by the court and found to be without merit. However, inasmuch as he insists that his constitutional rights have been violated by denial of due process of law, we find it expedient to briefly set forth the court’s proceedings about which he complains.
The record reflects that on November 12, 1945, appellant shot and killed Bill Hopper. He waived examining trial and was indicted on the charge of murder. On the day his case was set for trial, appellant appeared represented by counsel and announced ready for trial. After the jury was accepted by appellant, he, in person, and by his attorney, waived arraignment and entered a plea of guilty. Thereupon the jury found him guilty and fixed his punishment at life imprisonment. Several days later appellant was again brought into court and informed of the nature of the indictment, plea and verdict entered in his case and was asked if he .had legal cause to show why judgment of the court should not be pronounced against him. He offered none. He did not enter a motion for a new trial, nor file an appeal, but accepted the judgment of the conviction.
Under the state of the record we fail to find wherein appellant was denied due process of law under the Federal Constitution, or under the constitution and laws of this 'Commonwealth. Harrod v. Whaley, Ky., 242 S.W.2d 750.
Judgment affirmed.